United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-635
Issued: July 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2007 appellant timely appealed the December 22, 2006 merit decision of
the Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the schedule
award.
ISSUE
The issue is whether appellant has more than 20 percent impairment of the left lower
extremity.
FACTUAL HISTORY
Appellant, a 59-year-old small craft operator, injured his left lower extremity on
November 29, 2005 when he fell into an open hatch aboard a tugboat. He immediately stopped
working. The Office accepted appellant’s claim for left knee contusion, left lateral collateral

ligament sprain and permanent aggravation of left knee osteoarthritis. He returned to work in a
limited-duty capacity on February 21, 2006.
On April 9, 2006 appellant filed a claim for a schedule award. However, he did not
submit any evidence of a permanent impairment attributable to his November 29, 2005
employment injury. The Office denied his claim in a decision dated May 31, 2006.
Appellant requested reconsideration on June 15, 2006. The request was accompanied by
a May 2, 2006 impairment rating from Dr. George L. Rodriguez, a Board-certified physiatrist.
According to Dr. Rodriguez, appellant reached maximum medical improvement on March 3,
2006 and he had 68 percent impairment of his left lower extremity. Dr. Rodriguez referenced a
March 22, 2006 x-ray and a prior magnetic resonance imaging scan as evidence of appellant’s
left knee osteoarthritis. He found 50 percent impairment for arthritis involving the knee joint and
20 percent impairment for severe patellofemoral arthritis. Dr. Rodriguez also noted that
appellant had 20 percent lower extremity impairment due to a moderate left knee flexion
contracture of 15 percent.1
Dr. Steven H. Kahn, an orthopedic surgeon and Office referral physician, examined
appellant on July 24, 2006. He found 25 percent impairment due to left knee arthritis and 10
percent impairment for a mild left knee flexion contracture of 7 percent, for an overall lower
extremity impairment of 35 percent. Dr. Kahn indicated that appellant reached maximum
medical improvement on March 18, 2006.
The Office found a conflict of medical opinion and referred appellant for an impartial
medical examination with Dr. Walter Poprycz, a Board-certified orthopedic surgeon, who
examined appellant on September 7, 2006 and found an overall left lower extremity impairment
of 35 percent. According to Dr. Poprycz, appellant had reached maximum medical improvement
on March 20, 2006. In a supplemental report dated November 29, 2006, Dr. Poprycz explained
that appellant had a left knee flexion contracture of approximately 10 percent, which represented
a moderate 20 percent impairment of the left lower extremity. He also noted that appellant had
arthritis of the patellofemoral joint, with a corresponding lower extremity impairment of 15
percent. Dr. Poprycz further explained that he added the range-of-motion impairment (20
percent) and the arthritis-based impairment (15 percent) for a total left lower extremity
impairment of 35 percent.
The Office medical adviser reviewed the case file on December 8, 2006 and
recommended that appellant receive an award for 20 percent left lower extremity impairment
based on Dr. Poprycz’ finding of a left knee range-of-motion deficit. He explained that the lesser
impairment for patellofemoral arthritis should be disregarded because it could not properly be
combined with a range-of-motion impairment.

1

Although Dr. Rodriguez identified two arthritis-based impairments (50 percent and 20 percent) and a range-ofmotion impairment (20 percent), he did not explain how he reached his overall lower extremity impairment rating of
68 percent.

2

By decision dated December 22, 2006, the Office granted appellant a schedule award for
20 percent impairment of the left lower extremity. The award covered a period of 57.6 weeks
from March 20, 2006 to April 27, 2007. The current appeal followed.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
Appellant’s counsel argued that the schedule award should have been based on
Dr. Rodriguez’ May 2, 2006 left lower extremity impairment rating of 68 percent. The Board
disagrees. Dr. Rodriguez’s impairment rating was not consistent with the rating provided by
Dr. Kahn, whose opinion the Office had solicited. The two physicians disagreed about the
severity of appellant’s left knee flexion contracture as well as the location and extent of the
arthritis affecting appellant’s left knee. Because of this disagreement, the Office declared a
conflict in medical opinion and referred appellant to Dr. Poprycz for an impartial medical
evaluation.5
Dr. Poprycz and Dr. Rodriguez were in agreement with respect to the impairment
attributable to appellant’s left knee flexion contracture. They both described the condition as
moderate, with a corresponding lower extremity impairment rating of 20 percent pursuant to
Table 17-10, A.M.A., Guides 537,6 but there opinions differed regarding the extent of
impairment attributable to appellant’s left knee osteoarthritis. Dr. Rodriguez found impairment

2

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation.
§ 8107(c)(2) (2000).
3

20 C.F.R. § 10.404 (2006).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5 U.S.C.

5

The Act provides that, if there is disagreement between the physician making the examination for the Office and
the employee’s physician, the Office shall appoint a third physician who shall make an examination. 5 U.S.C.
§ 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).
6

The knee impairment is considered moderate when the flexion contracture is between 10 degrees and 19
degrees. Table 17-10, A.M.A., Guides 537. Whereas Dr. Rodriguez’ May 2, 2006 examination revealed a 15
degrees loss, Dr. Poprycz’ subsequent examination demonstrated an approximate 10 degrees flexion contracture.
However, both measurements fall within the range of a moderate impairment.

3

involving both the knee and patellofemoral joints.7 However, Dr. Poprycz’ arthritis impairment
rating was limited to the patellofemeral joint, for which he found 15 percent lower extremity
impairment based on a one millimeter cartilage interval under Table 17-31, A.M.A., Guides 537.
When the Office’s medical adviser reviewed the case file on December 8, 2006, he
concurred with Dr. Poprycz’ impairment ratings for loss of range of motion (20 percent) and
patellofemoral arthritis (15 percent). However, he correctly noted that these two methods for
evaluating lower extremity impairment could not be combined under the A.M.A., Guides (5th ed.
2001). Table 17-2, A.M.A., Guides 526, specifically precludes the combination of these two
lower extremity impairment evaluation methods. Furthermore, the A.M.A., Guides section on
evaluating lower extremity arthritis impairments provides that “[i]mpairment of individuals with
knee flexion contractures should not be estimated using x-rays because measurements are
unreliable. In these individuals, the range-of-motion method should be used.”8 The Office
medical adviser recommended that appellant’s schedule award be based on Dr. Proprycz’ 20
percent lower extremity rating for flexion contracture, which was the greater of the two ratings
provided.
The Board finds that the Office properly relied on Dr. Poprycz’s opinion. It was
sufficiently well rationalized and based upon a proper factual background. He not only
examined appellant, but also reviewed appellant’s medical records. Dr. Poprycz also reported
accurate medical and employment histories. Therefore, the Office properly accorded
determinative weight to Dr. Poprycz’ findings, as he was the impartial medical examiner.9 The
20 percent impairment rating provided by the Office medical adviser on December 8, 2006 is
consistent with Dr. Poprycz’ examination findings and conforms to the A.M.A., Guides (5th ed.
2001). As such, the reports of Dr. Poprycz constitute the weight of the medical evidence.10
CONCLUSION
Appellant has not demonstrated that he has greater than 20 percent impairment of the left
lower extremity.

7

Citing Table 17-31, A.M.A., Guides 544, Dr. Rodriguez found 50 percent impairment of the knee joint and 20
percent impairment of the patellofemoral joint.
8

Section 17.2h, A.M.A., Guides 544.

9

Where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).
10

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

